               Case 2:10-cr-00336-RAJ Document 83 Filed 05/03/19 Page 1 of 5




1                                                                                    Judge Jones
2
3
4
5
6
7                        UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON
8
                                     AT SEATTLE
9
10
          UNITED STATES OF AMERICA,                       NO. CR10-336RAJ
11
                             Plaintiff,
                                                          OPPOSITION TO MOTION FOR EARLY
12
                                                          TERMINATION OF SUPERVISED
13                                                        RELEASE
                        v.
14
          COLTON HARRIS-MOORE,
15
                             Defendant.
16
17
             The United States of America, by and through Brian T. Moran, United States
18
     Attorney for the Western District of Washington, and Michael Dion, Assistant
19
     United States Attorney, files this Opposition to Defendant Colton Harris-Moore’s Motion
20
     for Early Termination of Supervised Release (docket no. 79).
21
     I.      INTRODUCTION
22
             As discussed below, the Court should deny Harris-Moore’s Motion. In his
23
     Motion, Harris-Moore argues that the Court should terminate his supervision because the
24
     travel restriction “precludes” him from embarking on a career as a highly-paid public
25
     speaker, and from visiting friends in “London, France, China, or Korea.”
26
             In truth, Harris-Moore offers no evidence that the travel restriction would preclude
27
     him from speaking engagements or any other legitimate travel. Harris-Moore has never
28
      MOORE/CR10-336RAJ                                                     UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      OPPOSITION TO EARLY TERMINATION - 1
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case 2:10-cr-00336-RAJ Document 83 Filed 05/03/19 Page 2 of 5




 1 asked his Probation Officer for permission to travel for a speaking engagement. It seems
 2 that Harris-Moore has simply grown tired of supervision. That is understandable, but
 3 hardly a reason for early termination.
 4 II.      BACKGROUND
 5          From 2008 to 2010, Harris-Moore committed at least 67 state and federal crimes
 6 during a 27-month crime spree. Although Harris-Moore became famous for stealing (and
 7 crashing) planes, he also burglarized homes and businesses, and stole firearms. This
 8 Court sentenced him to 78 months of imprisonment and ordered him to pay
 9 $1,336,429.11 in restitution. The Court imposed a condition of supervision that
10 prohibited Harris-Moore from traveling outside this District without the approval of the
11 Probation Office.
12          Harris-Moore sold the rights to his life story to a movie studio for roughly $1.15
13 million. Pursuant to the plea agreement, that money was applied to his restitution.
14          Harris-Moore moved for early termination on April 19, 2019. According to the
15 Probation Officer Gjefle, Harris-Moore had never asked him for permission to travel to
16 speaking engagements. It was only after the motion was filed that the defense discussed
17 the possibility of travel for speaking with Officer Gjefle. Officer Gjefle told the defense
18 that he supported the idea in principle, and would be open to requests to travel as a paid
19 speaker (which would help Harris-Moore pay restitution). Nevertheless, Harris-Moore
20 maintains his request for early termination.
21 III.     DISCUSSION
22          The relevant statute, 18 U.S.C. § 3583(e)(1), provides that a court may terminate
23 supervision early “if it is satisfied that such action is warranted by the conduct of the
24 defendant released and the interest of justice.” “[T]he plain language of the statute
25 indicates that the district courts have broad discretion to alter the conditions of a
26 defendant's supervised release.” United States v. Miller, 205 F.3d 1098, 1100 (9th Cir.
27 2000). However, early termination is not warranted as a matter of course.
28 “Occasionally, changed circumstances -- for instance, exceptionally good behavior by the
     MOORE/CR10-336RAJ                                                      UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     OPPOSITION TO EARLY TERMINATION - 2
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case 2:10-cr-00336-RAJ Document 83 Filed 05/03/19 Page 3 of 5




 1 defendant or a downward turn in the defendant's ability to pay a fine or restitution
 2 imposed as conditions of release -- will render a previously imposed term or condition of
 3 release either too harsh or inappropriately tailored to serve the general punishment goals
 4 of section 3553(a).” United States v. Lussier, 104 F.3d 32, 36 (2nd Cir. 1997) (emphasis
 5 added).
 6         As one district court has noted, “[m]ere compliance with the terms of probation or
 7 supervised release is what is expected of probationers, and without more, is insufficient
 8 to justify early termination.” United States v. Caruso, 241 F. Supp. 2d 466, 468-69
 9 (D.N.J. 2003) ("[T]here is general agreement that the early termination of probation . . . is
10 warranted only in cases where the defendant demonstrates changed circumstances, such
11 as exceptionally good behavior").
12         Harris-Moore has done well on supervision and his future is promising. His
13 Motion does not, however, identify any “changed circumstances” to justify early
14 termination.
15         Harris-Moore argues that early termination is “crucial” so that he can take
16 advantage of his supposed speaking opportunities outside of this District, which could
17 earn him as much as $20,000 per speech. Motion at p. 1. Yet Harris-Moore does not
18 identify a single speaking engagement that he has had to turn down because of the travel
19 restriction. Harris-Moore and his defense counsel never even raised the topic with
20 Officer Gjefle until after filing their motion for early termination. The claim that the
21 travel restriction “precludes” Harris-Moore from work as a speaker, or from any other
22 appropriate travel, is baseless speculation.
23         The reality is that Officer Gjefle would support travel for speaking engagements.
24 The Probation Office can approve travel requests promptly – the approval process would
25 take two weeks at the very most, and could often be completed faster than that. If
26 somebody is really going to pay Harris-Moore $20,000 for an out-of-state speaking
27 engagement, it seems likely that the event would be planned more than two weeks in
28 advance.
     MOORE/CR10-336RAJ                                                     UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     OPPOSITION TO EARLY TERMINATION - 3
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:10-cr-00336-RAJ Document 83 Filed 05/03/19 Page 4 of 5




 1         Harris-Moore also wants his supervision terminated so he can visit friends in
 2 “London, France, China, or Korea.” Harris-Moore does not explain why he cannot
 3 submit requests for international travel two weeks in advance.
 4 IV.     CONCLUSION
 5         Colton Harris-Moore committed dozens of very serious crimes, including some
 6 very dangerous crimes. This Court sentenced him to three years of supervision.
 7 Harris-Moore has done well, but his term of supervision is not over, and his restitution is
 8 not fully paid. No doubt many people on supervision would prefer to skip the last few
 9 months of their term. But the law – and common sense – say that there should actually
10 be a reason to terminate supervision. Harris-Moore does not offer this Court any reason.
11 He cannot legitimately claim that the travel restriction is interfering with appropriate
12 travel because he has not asked for authorization. Even if Harris-Moore could meet that
13 burden, the solution would be to consider modifying or altering the restriction – not
14 terminating supervision entirely.
15         The Court should deny the motion for early termination.
16
           DATED this 3rd day of May, 2019.
17
18                                                    Respectfully submitted,
19
                                                      BRIAN T. MORAN
20                                                    United States Attorney
21
22                                                    /s/ Michael Dion
23                                                    MICHAEL DION
                                                      Assistant United States Attorney
24                                                    700 Stewart Street, Suite 5220
25                                                    Seattle, WA 98101-1271
                                                      Phone:       (206) 553-7729
26                                                    FAX:         (206) 553-2502
27                                                    E-mail:      Michael.Dion@usdoj.gov
28
     MOORE/CR10-336RAJ                                                     UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     OPPOSITION TO EARLY TERMINATION - 4
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
            Case 2:10-cr-00336-RAJ Document 83 Filed 05/03/19 Page 5 of 5




1                                CERTIFICATE OF SERVICE
2         I hereby certify that on May 3, 2019, I electronically filed the foregoing with the
3 Clerk of the Court using the CM/ECF system which will send notification of such filing
4 to the attorney(s) of record for the defendant.
5
6                                                   /s/ Elizabeth Gan
                                                    ELIZABETH GAN
7
                                                    Legal Assistant
8                                                   United States Attorney’s Office
                                                    700 Stewart Street, Suite 5220
9
                                                    Seattle, Washington 98101-1271
10                                                  Phone: (206) 553-4370
                                                    FAX: (206) 553-2502
11
                                                    E-mail: Elizabeth.Gan@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     MOORE/CR10-336RAJ                                                    UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     OPPOSITION TO EARLY TERMINATION - 5
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
